 Case 2:19-cv-12455-AJT-RSW ECF No. 9 filed 12/26/19             PageID.38   Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

LOLA LUCIO, Individually,                :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :         Case No. 4:19-cv-12455
                                         :
DONNA’S DONUTS, INC.,                    :
A Domestic Company                       :
                                         :
            Defendant.                   :
_______________________________________/ :




/s/ Pete M. Monismith                            /s/ Gregory Gibbs
PETE M. MONISMITH (P78186)                       Gregory Gibbs
PETE M. MONISMITH, PC                            Law Offices of Gregory T. Gibbs
3945 Forbes Avenue,                              717 S. Grand Traverse St. Flint, MI 48502
Suite #175                                       T: (810) 239-9470 ext. 1
Pittsburgh, Pennsylvania 15213                   F: (810) 235-2468
Telephone: (724) 610-1881                        greggibbs51@sbcglobal.net
Facsimile (412) 258-1309                         www.gibbslawoffice.com
Pete@monismithlaw.com
Attorneys for Plaintiff                          Attorney for Defendant


                   STIPULATED FINAL ORDER OF DISMISSAL


       The parties having stipulated to the entry of a Final Order dismissing, with

prejudice, this action, and the Court being fully advised in the premises;

       IT IS HEREBY ORDERED that the above-entitled case BE, and hereby IS,

DISMISSED WITH PREJUDICE, and without costs or attorney fees to any party.

                                                 s/Arthur J. Tarnow
                                                 ARTHUR J. TARNOW
Dated: December 26, 2019                         SENIOR U.S. DISTRICT JUDGE

                                             1
Case 2:19-cv-12455-AJT-RSW ECF No. 9 filed 12/26/19            PageID.39    Page 2 of 2




The parties, through their counsel, hereby stipulate to the entry of the above Stipulated
Final Order to Dismiss the Complaint.



 /s/ Pete M. Monismith                           /s/ Gregory Gibbs
 PETE M. MONISMITH (P78186)                      Gregory Gibbs
 PETE M. MONISMITH, PC                           Law Offices of Gregory T. Gibbs
 3945 Forbes Avenue,                             717 S. Grand Traverse St. Flint, MI 48502
 Suite #175                                      T: (810) 239-9470 ext. 1
 Pittsburgh, Pennsylvania 15213                  F: (810) 235-2468
 Telephone: (724) 610-1881                       greggibbs51@sbcglobal.net
 Facsimile (412) 258-1309                        www.gibbslawoffice.com
 Pete@monismithlaw.com                           Attorney for Defendant
 Attorneys for Plaintiff

 Dated: December 23, 2019
